Lahtinen, J. (concurring).
We respectfully concur in the result, but upon a much narrower ground.
Action taken by the state pertaining to its own employees is different from changing longstanding law that affects all of the state’s citizens. The Legislature has vested the President of the Civil Service Commission with broad discretion in defining, for purposes of health insurance coverage for state employees, the terms spouse and dependent children (see Civil Service Law § 164; Slattery v City of New York, 179 Misc 2d 740, 754 [1999], mod 266 AD2d 24 [1999], appeal dismissed 94 NY2d 897 [2000], lv dismissed and denied 95 NY2d 823 [2000]; cf. Matter of Police Assn. of City of Mount Vernon v New York State Pub. Empl. Relations Bd., 126 AD2d 824, 825-826 [1987]). “[T]he Commission’s interpretation of its regulations is entitled to deference” (Matter of Kirmayer v New York State Dept. of Civ. Serv., 24 AD3d 850, 851 [2005]). State employees have been entitled for more than a decade to include coverage for a same-sex partner under the state’s health insurance plan as a domestic partner (see generally Fisher, Cuomo Decides to Extend Domestic-Partner Benefits, New York Times, June 29, 1994, at B4, col 5). The practical effect of the determination here is to give an out-of-*225state document formalizing a same-sex relationship the same weight as the affidavit required to receive such benefits as a domestic partner, which is a narrow accommodation to state employees in an area where the Legislature has specifically accorded the Commission broad discretion.
The Legislature is the governmental body best able to comprehensively and cogently address the issues in this emerging field (see generally Hernandez v Robles, 7 NY3d 338, 361, 366 [2006]).1 In deference to such body and in light of the potentially expansive implications of the majority’s approach,2 we would decide this case narrowly, as this record permits (cf. Godfrey v Spano, 57 AD3d 941 [2008]).
Peters, J.P, and Kane, J., concur with Rose, J.; Lahtinen, J., concurs in a separate opinion in which Malone Jr., J., concurs.
Ordered that the order is affirmed, without costs.

. Nearly every other state has addressed this issue by legislative enactment or public referendum (see National Conference of State Legislatures, Same Sex Marriage, Civil Unions and Domestic Partnerships, http:// www.ncsl.org/programs/cyf/samesex.htm [accessed Dec. 2, 2008]).


. See e.g. NY St Ins Dept 2008 Circular Letter No. 27 (Nov. 21, 2008) (relying on the similar analysis employed in the Fourth Department’s decision in Martinez v County of Monroe [50 AD3d 189 (2008), Iv dismissed 10 NY3d 856 (2008)] to direct insurance companies doing business in New York to recognize out-of-state same-sex marriages or face unfair practice and/or discrimination charges).